                                        Case 5:17-cr-00560 Document 310-8 Filed on 12/14/18 in TXSD Page 1 of 1




                                                             BCT 1

                                 $               $1,500
                                             CS Commission
                                                                                                                   Rest of $ Disbursed
                                                                                                                  to Laredo Businesses


                                                                                             $                                                     H. Jaggi   N. Jaggi
                     3/21/2012                                                                                         3/22/2012

                                                                                                $
                                                                                                                      $30K to the
                     $299, 244                                                                                    Jaggi’s at El Reino for   $
                     in Laredo                                                                                     Rodriguez-Gonzalez
  U.S.                                                                                                                    (Puma)
         $ COURIER                                              CS                                                                                 U.S. EXPORTER



                                                                                                                                                        FORM
                                                                                                                                                        8300




                                                                                                                                                     Rodriguez-
                                          Ochoa-Rivera                                                                                                Gonzalez
MEXICO                                     (Tio Polo)                                                                                                  (Puma)

                                     MEXICAN LEAD BROKER                                                                                        MEXICAN IMPORTER
